DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13 and 19 are objected to because of the following informalities:  apparent inadvertent misspelling.  The examiner suggests and for purposes of examination will use “wherein the upper surface of each vane includes a downward sloping portion, and the lower surface of each vane includes an upward sloping portion that meet to define an outer extent of each vane”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13 and 19 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “wherein the upper surface of each vane includes an upward sloping portion, and the lower surface of each vane includes an upward sloping portion that meet to define an inner extent of each vane”, does not reasonably provide enablement for “wherein the upper surface of each vane includes a downward sloping portion, and the lower surface of each vane includes an upward sloping portion that meet to define an outer extent of each vane”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification discloses and teaches vanes that slope in the same direction toward the same edge, see annotated figure A below.  The specification does not disclose, or have examples that slope in opposite directions towards the same edge, at least failing Wands factors F & G, see MPEP 2064.   
[AltContent: textbox (Edge 42 at an inward side of vane)][AltContent: textbox (Lower surface sloping upwardly towards edge 42)][AltContent: textbox (Upper surface sloping upwardly towards edge 42)]
    PNG
    media_image1.png
    835
    804
    media_image1.png
    Greyscale

Figure A.  Annotated version of figure 4 showing vane surfaces orientations as disclosed by the instant application.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 “a second segment interconnected proximal end to the second surface of the first segment” has clarity issues, particularly “proximal end” and “the second surface” has antecedent issues.  It is unclear if “the second surface” is a new element (assumed) or if it is referring to some other element or if it is an inherent feature.  It is unclear if “proximal end” refers to the proximal end of the first segment introduced earlier (assumed) or if it is a new/different element.  The examiner would suggest and for purpose of examination use “a second segment interconnected to a surface of the proximal end 
Claims 2-16 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Regarding claim 8 (dependent from 7) “wherein a cross section of the first segment is generally square or rectangular” has clarity issues.  Claim 7 requires the first section to be frustoconical.  A frustoconical is based on a cone shape.  A cone is circular.  It is unclear if the cross section is circular, which is inherent for a frustoconical or generally square or rectangular, which is in direct conflict with a frustoconical.  The specification, see page 9 lines 22-28, discloses the first segment can have cross section that is circular or generally square or rectangular shape.  Further figures 1-2 show a frustum shape.  The examiner suggests and for purposes of examination will use “wherein the first segment is frustum” in claim 7, since a frustum is a broader term and includes circular, generally square and rectangular cross sections.
Regarding claim 16 “wherein the first segment and plurality of vanes are made of aluminum (Al) particles blended with aluminum oxide (Al2O3) particles in a concentration of between about 6% and 50%, wherein in the Al2O3 particles are later removed by etching” has clarity issues.  It is unclear if applicant is claiming an intermediate product including aluminum and aluminum oxide or a final product comprising aluminum.  This is further exasterbated by the inclusion of process steps, e.g. etching, which has no patentable weight.  Since it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.  Insofar as the limitation is understood the examiner interprets that the first segment comprises aluminum.  For purposes of examination the examiner will use “wherein the first segment and plurality of vanes are made of aluminum

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rappoport et al. US Patent Application Publication 2016/0327694.
Regarding claim 1 Rappoport discloses a device (paragraph [0002] e.g. figure 3 optical system 300) for gathering light signals, comprising: a first segment (e.g. light shade 303 paragraph [0035] notes 303 details may be found in other embodiments disclosed in the specification i.e. figures 1a-2 & 4A-F light shade 100, 200 or 400) defined by a proximal end (abstract e.g. optical end 103) and a distal end spaced from the proximal end (abstract e.g. exposure end 105), which defines the length of the first segment, the first segment also having an inner surface with a plurality of vanes extending into an interior volume of the first segment (abstract e.g. baffles 107, 207 or 407), wherein each of the plurality of vanes are interconnected to the inner surface (abstract) at a vane angle; a second segment (e.g. imaging device 301) interconnected to a surface (e.g. surface of mounting flange 109 seen in figure 1B) of the proximal end of the first segment (e.g. 103); a detector situated within the second segment adjacent (paragraph [0035] discloses 301 may be a camera, which would have a detector); and at least one lens (paragraph [0035] “imaging device 301 including a lens (not shown)”) situated between the first segment and the detector (implicit for a camera).
Regarding claim 2 Rappoport discloses the device of claim 1, as set forth above.  Rappoport further discloses wherein the vane angle changes from one vane to the next vane as a function of a vane's location relative to the proximal end of the first segment (inter alia paragraph [0010] see figures 4C-4F).
Regarding claim 3 Rappoport discloses the device of claim 1, as set forth above.  Rappoport further discloses wherein the plurality of vanes are defined by vane groups (e.g. each vane is a vane group), wherein each vane in a vane group has the same vane angle (inherent since only one vane is in the group).
Regarding claim 4 Rappoport discloses the device of claim 1, as set forth above.  Rappoport further discloses wherein each vane of the plurality thereof has a rough surface texture (paragraph [0034] “baffles 107, 207 can include texturing (not shown) to increase the surface area of the baffles 107, 207”).
Regarding claim 7 Rappoport discloses the device of claim 1, as set forth above.  Rappoport further discloses wherein the first segment is frustum (e.g. see figures 1A-3).
Regarding claim 8 Rappoport discloses the device of claim 7, as set forth above.  Rappoport further discloses wherein a cross section of the first segment is generally square or rectangular (paragraph [0028] “can include any suitable cross-sectional shape as well (e.g., circular, ovular, rectilinear)”).
Regarding claim 9 Rappoport discloses the device of claim 1, as set forth above.  Rappoport further discloses wherein each vane of the plurality thereof comprises a ring with a first, outer end interconnected to the inner surface of the first segment and a second, inner end positioned within the interior volume of the first segment (see figures 1A-4F), each vane further comprising an upper surface that generally faces the distal end of the first segment and a lower surface that generally faces the second segment (see figures 1A-4F), and wherein the vane angle is defined as the angle between the lower surface of each vane and a corresponding imaginary planar surface that is normal to a longitudinal axis of the first segment.
Regarding claim 10 Rappoport discloses the device of claim 9, as set forth above.  Rappoport further discloses wherein at least one vane angle is negative, wherein the lower surface is directed towards the second segment (e.g. see figure 4F).
Regarding claim 11 Rappoport discloses the device of claim 9, as set forth above.  Rappoport further discloses wherein the second end of each vane comprises a non-planar outer extent defined by the conjunction of the upper surface and lower surface of each vane (e.g. all figures show baffles, i.e. vanes with inner second surface which is curved, i.e. non-planar).
Regarding claim 12 Rappoport discloses the device of claim 9, as set forth above.  Rappoport further discloses wherein each vane of the plurality thereof includes cavities on the upper and lower surface thereof, and wherein the plurality of vanes possess internal voids (inherent given the additive manufacturing method is sintering metal powders as noted in paragraphs [0030-31]).
Regarding claim 13 Rappoport discloses the device of claim 9, as set forth above.  Rappoport further discloses wherein the upper surface of each vane (e.g. surface of baffle facing away from the second segment) includes an upward sloping portion (e.g. see figures 4C-4E), and the lower surface of each vane (e.g. surface of baffle facing towards the second segment) includes an upward sloping portion (e.g. see figures 4C-4E) that meet to define an inner extent of each vane (axiomatic see figures).
Regarding claim 14 Rappoport discloses the device of claim 9, as set forth above.  Rappoport further discloses wherein the plurality of vanes is manufactured by a laser sintering process, whereby the first segment and the plurality of vanes are formed of discrete material layers (no patentable weight1, further paragraphs [0030-31] “baffles … additively manufactured … using laser powder bed fusion or any other suitable method (e.g., electron beam melting, direct metal laser sintering)”). 
Regarding claim 15 Rappoport discloses the device of claim 14, as set forth above.  Rappoport further discloses wherein the layers are varied in width (no patentable weight2, further inherent given additive manufacturing process and the frustum shape of light shade), wherein the inner surface of the first segment, the upper surfaces, and the lower surfaces of the plurality of vanes is consist of microscopic overhangs (features that are inherent given the additive manufacturing method used as evidenced by instant application specification page 10 lines 7-11). 
Regarding claim 16 Rappoport discloses the device of claim 14, as set forth above.  Rappoport further discloses wherein the first segment and plurality of vanes are made of aluminum (paragraph [0031]).
Regarding claims 17-20, the limitations of claims 17-20 are contained in the limitations of claims 1-2, 9-10 and 13-15 and claims 17-20 are rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Insofar as it is understood claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. US Patent Application Publication 2016/0327694 in view of Tohyama et al. US Patent Application Publication 2003/0218810.
Regarding claim 5 Rappoport discloses the device of claim 1, as set forth above.  Rappoport does not disclose wherein the interior surface and the plurality of vanes are coated with black anodize.
The issue faced by applicant is to have a light absorbent surface, see instant application specification page 4 lines 6-10.
Tohyama teaches a mechanism element for optical devices particularly related to a light absorption mechanism (paragraph [0002]), addressing applicant’s issue.  Tohyama further teaches anodizing process treatment to form an anodized coating is performed at least on the light-incident part, and then the surface of the light-incident part is colored to be black by a secondary electrolytic coloring method (abstract) for the purpose of having a peel resistant layer (inter alia paragraph [0025]) with light absorption over a wide range of wavelengths (paragraph [0002]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the interior and baffles, i.e. vanes, in the light shade device as disclosed by Rappoport to have a black anodize coating as taught by Tohyama for the purpose of having a peel resistant layer with light absorption over a wide range of wavelengths, thereby addressing applicant’s problem.

Insofar as it is understood claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. US Patent Application Publication 2016/0327694 as evidenced by Tanaka US Patent Application Publication 2004/0070849.
Regarding claim 6 Rappoport discloses the device of claim 1, as set forth above.  Rappoport does not disclose wherein the at least one lens comprises a first lens, a second lens, and a third lens.  The examiner takes Official Notice that cameras commonly have three or more lenses, as evidenced by Tanaka, based on the desired optical parameters of a camera.  Applicant has not disclosed that three or more lenses solves any stated problem or is for any particular purpose.  Thus, it would have been an obvious matter of design choice to choose a camera with three or more lenses based on the desired/required optical characteristics for the camera system.  Therefore, it would be obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention for the camera in the device as disclosed by Rappoport to have at least three lenses since cameras commonly have three or more lenses as evidenced by Tohyama for the purpose of using a camera with an optical system based on desired/required optical characteristics.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                            December 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding manufacturing methods and steps of manufacture are process steps in a product claim and it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
        2 Regarding details of layers used in forming/manufacture are product by process limitations, see In re Stephens, In re Thorpe and MPEP 2113.